                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


OVELL THOMAS,

                   Plaintiff,
                                                  Case No. 20-cv-1458-pp
      v.

DOLLAR TREE,

                   Defendant.


ORDER GRANTING PLAINTIFF’S MOTION FOR RECONSIDERATION (DKT.
 NO. 11), REOPENING CASE AND ORDERING U.S. MARSHAL TO SERVE
                          DEFENDANT


      On November 6, 2020, the court adopted Magistrate Judge Nancy

Joseph’s report and recommendation and dismissed the amended complaint

because the plaintiff had had three opportunities to provide the court with

evidence that he had exhausted his administrative remedies before filing this

federal case. Dkt. No. 9 at 4. The court acknowledged that the filing of a timely

complaint is not a jurisdictional prerequisite and normally is considered an

affirmative defense. Id. at 3. Because the plaintiff had been given three

opportunities to provide the notice of right-to-sue letter or otherwise prove that

he’d gone to the EEOC before filing in this court, however, the court dismissed

the case without prejudice. Id. at 4.

      One month later the plaintiff filed a letter, which the Clerk of Court

docketed as a motion for reconsideration. Dkt. No. 10. The plaintiff attached to

the letter his notice of right to sue from the EEOC (dated August 14, 2020),

                                        1
dkt. no. 11-1, and apologized for the inconvenience. Id. He explained that he

did not know he was supposed to have the letter, and that “Mr. Drake” knew he

was supposed to have the letter but did not send the letter to the plaintiff when

“Mr. Drake” finished with the plaintiff’s case. Id. The plaintiff adds that he

“gave” Mr. Drake his witnesses but that Mr. Drake never contacted them. Id.

      “[T]he Federal Rules of Civil Procedure do not expressly recognize a

motion to reconsider.’” United States v. Roth, No. 10 Misc. 001, 2010 WL

1541343, at *2 (E.D. Wis. April 19, 2010). Courts in the Seventh Circuit,

however, generally apply the standards of Rule 59(e) or Rule 60(b) to such

motions. Washington Frontier League Baseball, LLC v. Zimmerman, No. 1:14-

cv-01862-TWP-DML, 2016 WL 4798988, at *1 (S.D. Ind. Sept. 14, 2016). Rule

59(e) allows a court to alter or amend a judgment if the party files the motion

“no later than 28 days after the entry of judgment.” Fed. R. Civ. P. 59(e). Rule

60(b) is available where a movant files within a “reasonable amount of time”

after final order and judgment. Fed. R. Civ. P. 60(b). The plaintiff filed his letter

thirty-one days after the court entered the judgment; the court will consider

the motion under Rule 60(b).

      Rule 60(b) allows a party to seek relief from an “order” for any of six

enumerated reasons, including mistake, inadvertence, newly discovered

evidence, fraud or any other reason that justifies relief. Fed. R. Civ. P. 60(b).

The plaintiff says that he relied on Mr. Drake (although he does not say who

Mr. Drake is or why he was relying on him). The August 14, 2020 right-to-sue

letter sheds some insight—“Mr. Drake” may be Drake C. Van Thiel, the

                                          2
investigator and EEOC representative. Dkt. No. 11-1 at 1. The letter is

addressed to Ovell Thomas, at 4401 Deek Avenue Apt. A in Killeen Texas, id.,

which the plaintiff says is an old address.1 Dkt. No. 11. Moreover, the plaintiff

says that Mr. Drake simply gave him the court’s phone number and did not

give him the letter when Drake got finished with the case. Id. The plaintiff

appears to allege that before the court dismissed this federal lawsuit, the

plaintiff had not received the right-to-sue letter and didn’t realize he should

have had the letter. The court finds such circumstances justify relief and will

reopen the case (which it had dismissed without prejudice).

      Magistrate Judge Joseph previously granted the plaintiff leave to proceed

without prepaying the filing fee, and this court had found that the amended

complaint alleged discrimination and retaliation in connection with the

defendant’s decision to fire the plaintiff from his position in an Appleton store.2

Dkt. No. 9 at 3. The court will allow the plaintiff to proceed on that claim and

order the U.S. Marshal to serve the defendant.

      The court GRANTS the plaintiff’s motion for reconsideration. Dkt. No. 11.




1In the amended complaint, the plaintiff lists his address as 1412 Alta Mira
Dr., Killeen, Texas. Dkt. No. 6.

2 This case may belong in the Green Bay Division because the plaintiff worked
in Appleton, which is part of Calumet, Outagamie and Winnebago counties.
The Eastern District of Wisconsin’s General Order Regarding Assignment of
Cases to the United States District Judge Designated to Hold Court in Green
Bay, Wisconsin, provides that civil cases having the greatest nexus to these
counties shall be assigned to the Green Bay Division. See wied.uscourts.gov/
general-orders/assignment-cases-green-bay-division-amended.
                                         3
      The court ORDERS that the November 6, 2020 order of dismissal (Dkt.

No. 9) and the corresponding judgment (Dkt. No. 10) are VACATED.

      The court ORDERS the Clerk of Court to REOPEN this case.

      The court ORDERS that the United States Marshal shall serve a copy of

the complaint and this order on the defendants under Fed. R. Civ. P. 4. The

court advises the plaintiff that Congress requires the U.S. Marshals Service to

charge for making or attempting service. 28 U.S.C. §1921(a). The current fee

for waiver-of-service packages is $8.00 per item mailed. The full fee schedule is

provided at 28 C.F.R. §§0.114(a)(2), (a)(3). Although Congress requires the

court to order service by the U.S. Marshals Service precisely because indigent

plaintiffs do not have the funds to pay filing fees, it has not made any provision

for these service fees to be waived by either the court of the U.S. Marshals

Service.

      The court ORDERS that the defendant must answer or otherwise

respond to the complaint within the time allowed by the Federal Rules of Civil

Procedure.

      The court ORDERS that plaintiff must submit all correspondence and

pleadings to

      United States District Court
      Office of the Clerk
      Eastern District of Wisconsin
      362 United States Courthouse
      517 E. Wisconsin Avenue

DO NOT MAIL ANYTHING DIRECTLY TO CHAMBERS. It will only delay the

processing of the case.

                                        4
      The plaintiff must communicate only with the defendant’s lawyer. The

parties may not begin discovery (asking each other for documents) until after

the defendant has answered or otherwise responded and the court has issued a

scheduling order setting deadlines for completing discovery and filing

dispositive motions. The plaintiff should keep a copy of every document he files

with the court. If the plaintiff’s address changes, he must notify the court

immediately; if he doesn’t, he may not receive important notices and

documents relating to his case. If the plaintiff repeatedly fails to file documents

by the deadlines the court sets, the court could dismiss his case for failure to

diligently prosecute it. Civil Local Rule 41(c) (E.D. Wis.).

      Dated in Milwaukee, Wisconsin this 15th day of July, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          5
